Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 1 of 16




                  EXHIBIT 10
                           Subpoena
   Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 2 of 16



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )   NOTICE OF INTENTION TO
       vs.                            )      SERVE SUBPOENA
                                      )        DUCES TECUM
ANDREW ANGLIN,                        )
                                      )
             Defendant.               )
                                      )
   Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 3 of 16



    NOTICE OF INTENTION TO SERVE SUBPOENA DUCES TECUM

      PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of
Civil Procedure, Defendant Andrew Anglin intends to serve the attached Subpoena
Duces Tecum upon:

      The Montana Human Rights Network, Inc.
      d/b/a Love Lives Here
      c/o Rachel Carroll Rivas
      302 N Last Chance Gulch 59601
      Helena, Montana, 59624

      This Subpoena is returnable to Stevenson Law Office, 1120 Kensington,
Suite B, Missoula, MT 59801, or via email to ecf@randazza.com. The Subpoena
requires the production of documents or materials.


            Dated: January 24, 2019.         Respectfully submitted,
                                             /s/ Marc J. Randazza
                                             Marc J. Randazza, pro hac vice
                                             RANDAZZA LEGAL GROUP, PLLC
                                             2764 Lake Sahara Drive, Suite 109
                                             Las Vegas, Nevada 89117

                                             /s/ Jay M. Wolman
                                             Jay M. Wolman, pro hac vice
                                             RANDAZZA LEGAL GROUP, PLLC
                                             100 Pearl Street, 14th Floor
                                             Hartford, Connecticut 06103

                                             /s/ Mathew M. Stevenson
                                             Mathew M. Stevenson
                                             STEVENSON LAW OFFICE
                                             1120 Kensington, Suite B
                                             Missoula, MT 59801
                                             Attorneys for Defendant,
                                             Andrew Anglin

                                           -2-
                  Notice of Intention to Serve Subpoena Duces Tecum
                                  9:17-cv-50-DLC-JCL
   Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 4 of 16




                                                     Case No. 9:17-cv-50-DLC-JCL

                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 24, 2019, I served the foregoing
document upon counsel for Plaintiff via electronic mail and USPS First Class mail
as follows:
      Morris Dees, Esq.
      J. Richard Cohen, Esq.
      David C. Dinielli, Esq.
      James M. Knoepp, Esq.
      Southern Poverty Law Center
      400 Washington Avenue
      Montgomery, AL 36104
      Morris.dees@splcenter.org
      Richard.cohen@splcenter.org
      David.dinielli@splcenter.org
      jim.knoepp@splcenter.org


      John Morrison, Esq.
      Robert Farris-Olsen, Esq.
      Morrison, Sherwood, Wilson, & Deola, PLLP
      401 N. Last Chance Gulch St.
      Helena, MT 59601
      john@mswdlaw.com
      rfolsen@mswdlaw.com

                                       /s/ Heather Ebert
                                       Employee,
                                       Randazza Legal Group


                                           -3-
                  Notice of Intention to Serve Subpoena Duces Tecum
                                  9:17-cv-50-DLC-JCL
               Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 5 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District
                                                       __________     of Montana
                                                                   District of __________
                           Tanya Gersh
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 9:17-cv-00050-DLC-JCL
                          Andrew Anglin                                       )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:      The Montana Human Rights Network, Inc. d/b/a Love Lives Here, c/o RACHEL CARROLL RIVAS, 302 N LAST
                                  CHANCE GULCH 59601, HELENA, Montana, 59624
                                                       (Name of person to whom this subpoena is directed)

    ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Schedule A, Attached



 Place: Stevenson Law Office, 1120 Kensington, Suite B,                                 Date and Time:
          Missoula, MT 59801, or via electronic mail to                                                      02/06/2019 4:45 pm
          ecf@randazza.com

     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/24/2019

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    Andrew Anglin
                                                                        , who issues or requests this subpoena, are:
Marc J. Randazza; 2764 Lake Sahara Dr., Suite 109 Las Vegas, NV 89117; ecf@randazza.com; 702-420-2001.

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 6 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 9:17-cv-00050-DLC-JCL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                      .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00    .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                                             Reset
               Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 7 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
   Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 8 of 16



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,                          )    Case No. 9:17-cv-50-DLC-JCL
                                      )
             Plaintiff,               )
                                      )      ATTACHMENT “A” TO
       vs.                            )          SUBPOENA
                                      )
ANDREW ANGLIN,                        )
                                      )
             Defendant.               )
                                      )
   Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 9 of 16




                     ATTACHMENT “A” TO SUBPOENA
TO: THE MONTANA HUMAN RIGHTS NETWORK, INC. D/B/A LOVE
LIVES HERE
      In addition to the below definitions and instructions to inform your response
to the subpoena duces tecum, kindly provide a certification attesting to the
authenticity of the documents you have provided in response to the subpoena in the
form served herewith. Such certification is not required but may dispense with the
need for any party to call you as a witness in the trial of this matter for the sole
purpose of authenticating the documents.
                                 DEFINITIONS.
      1.    “Documents” is synonymous in meaning and equal in scope to the
usage of this term in Fed.R.Civ.P. 34 and Fed. R. Evid. 1001 and shall include all
written, printed, recorded or graphic matter, photographic matter, sound
reproductions or other retrievable data (whether recorded, taped, or coded
electrostatically, electromagnetically, digitally or otherwise) and any other data
compilation from which information can be obtained or translated, if necessary, by
the respondent into reasonably useable form from whatever source derived and
however and by whomever prepared, produced, disseminated or made; without
limiting the generality of the foregoing, the word “documents” includes
correspondence, memoranda, facsimiles, reports, transcripts, notes, diaries,
calendars, notebooks, minutes, diagrams, computer printouts, diskettes, CD-
ROMS, hard drives, drawings, graphs, charts, videotapes, artwork, and exemplars
and any other writings of any nature whatsoever, whether or not divulged to other
parties. The word “documents” includes all electronically stored information,
whether in documentary form or not, and includes all drafts and non-identical
versions of a document.
      2.    “Documents” refers to all written, printed, recorded or graphic matter,
                                         -2-
                             Attachment “A” to Subpoena
                                 9:17-cv-50-DLC-JCL
  Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 10 of 16



photographic matter, sound reproductions or other retrievable data (whether
recorded, taped, or coded electrostatically, electromagnetically, digitally or
otherwise) and any other data compilation from which information can be obtained
or translated, if necessary, by the respondent into reasonably useable form from
whatever source derived and however and by whomever prepared, produced,
disseminated or made; without limiting the generality of the foregoing, the word
“documents” includes correspondence, memoranda, facsimiles, reports, transcripts,
notes, diaries, calendars, notebooks, minutes, diagrams, computer printouts,
diskettes, CD-ROMS, hard drives, drawings, graphs, charts, videotapes, artwork,
and exemplars and any other writings of any nature whatsoever, whether or not
divulged to other parties.
      3.     “Things” include objects, specimens, samples, products, labels,
advertising, promotional materials, packaging, and related items.
      4.     “Defendant” includes Andrew Anglin, and any of his employees,
agents, representatives, attorneys, or other persons or entities acting or purporting to
act for, on behalf of, or with, all or any of them.
      5.     “You” or “Your” includes The Montana Human Rights Network, Inc.,
d/b/a Love Lives Here, its predecessors-in-interest, and all of its employees, agents,
representatives, attorneys, or other persons or entities acting or purporting to act for,
on behalf of, or with, all or any of them.
      6.     The term “Plaintiff” means Tanya Gersh, and any of her employees,
agents, representatives, attorneys, or other persons or entities acting or purporting to
act for, on behalf of, or with, all or any of them.
      7.     The term “Complaint” means Plaintiff’s complaint (ECF No. 1).
      8.     “Communication” is used in the broadest possible sense and means any
transmission of information in the form of facts, ideas, inquiries, or otherwise, in any

                                           -3-
                               Attachment “A” to Subpoena
                                   9:17-cv-50-DLC-JCL
  Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 11 of 16



format, including, without limitation, electronic communications, e-mails, text
messages, private messages that utilize services associated with websites or web
domains, facsimiles, telephone communications, correspondence, exchanges of
written or recorded information, or face-to-face meetings. The phrase
“communication between” is defined to include, without limitation, instances where
one party addresses the other party, but the other party does not necessarily respond.
      9.     All terms used herein have and are intended to have the same meaning
as that used in the Complaint.
      10.    These definitions are intended to supplement and/or expand upon the
definitions and rules of construction set forth in D.Mont.L.R. 26.5 incorporated
herein by reference. To the extent any term is defined herein and in the local rule,
both definitions shall apply.
                                   INSTRUCTIONS
      11.    The definitions and instructions set forth in D. Mont. L.R. 26.5 apply
to these requests unless otherwise specified below.
      12.    Documents that in their original condition were stapled, clipped, or
otherwise fastened together shall be produced in such form. Documents responsive
to each numbered paragraph are to be grouped by paragraph. If any portion of a
documents is responsive to this request, the entire document shall be produced. In
order to facilitate review and avoid any possibility of misinterpretation, place all
documents produced in file folders bearing the number of the paragraph to which
they are responsive.
      13.    In the event You claim privilege or work production protection with
respect to any response, you must provide the requisite privilege log in the form set
forth in D. Mont. L. Civ. R. 34.1(e).



                                            -4-
                                Attachment “A” to Subpoena
                                    9:17-cv-50-DLC-JCL
  Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 12 of 16



      14.    For each document You contend you are entitled to withhold, identify
the document and state with specificity the reason for withholding. For any
document withheld under a claim of privilege, state:
             a. The name and title of the author(s);
             b. The name and title of the person(s) to whom a copy of the document
                or its contents, or any part thereof, was sent or conveyed or to whom
                the document or a copy, or any part thereof, was showed;
             c. Its date;
             d. The name and title of the person(s) to whom the document was
                addressed;
             e. The number of pages;
             f. A brief description of the subject matter;
             g. The nature of the privilege claimed; and
             h. The paragraph(s) to which the document is otherwise responsive.
      15.    If any document requested was formerly in the possession, custody, or
control of the recipient of this subpoena and has been lost or destroyed, the recipient
is requested to submit in lieu of each document a written statement that:
             a. Describes in detail the nature of the document and its contents;
             b. Identifies the person who prepared or authorized the document and,
                if applicable, the person to whom the document was sent;
             c. Specifies the date upon which the document was prepared or
                transmitted, or both;
             d. Specifies, to the extent possible, the date upon which the document
                was lost or destroyed, and if destroyed, the conditions of or reasons
                for such destruction and the persons requesting and performing the
                destruction.

                                           -5-
                               Attachment “A” to Subpoena
                                   9:17-cv-50-DLC-JCL
  Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 13 of 16



         16.   If an objection is made to any request herein, all documents covered
by the request not subject to the objection should be produced. Similarly, if an
objection is made to production of any portion of a document, the portion(s) subject
to objection should be produced with the portion(s) objected to deleted and
indicated clearly.
         17.   The connectives “and” and “or” shall be construed either disjunctively
or conjunctively as necessary to bring within the scope of a request all documents
and/or things that might otherwise be construed to be outside of its scope.
         18.   The use of the singular form of any word includes the plural and vice
versa.
         19.   The use of any tense of any verb includes also within its meaning all
other tenses of the verb used.
         20.   To the extent a time frame is relevant to respond to any request, these
requests are intended to include all times from October 1, 2016 to the present and
ongoing.
                        DOCUMENTS TO BE PRODUCED

         1.    All documents, including those evidencing communications, that
relate to and/or reference Tanya Gersh made between October 1, 2016 and the
present. This includes but is not limited to all emails, voicemails, video or text
messages, and private messages sent through any service or application.
         2.    All documents, including those evidencing communications, that
relate to and/or reference Spencer made between October 1, 2016 and the present.
This includes but is not limited to all emails, voicemails, video or text messages,
and private messages sent through any service or application.
         3.    All documents, including those evidencing communications, that
relate to and/or reference Richard Spencer made between October 1, 2016 and the
                                             -6-
                                 Attachment “A” to Subpoena
                                     9:17-cv-50-DLC-JCL
  Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 14 of 16



present. This includes but is not limited to all emails, voicemails, video or text
messages, and private messages sent through any service or application.
      4.     All documents, including those evidencing communications, that
relate to and/or reference Andrew Anglin made between October 1, 2016 and the
present. This includes but is not limited to all emails, voicemails, video or text
messages, and private messages sent through any service or application.
      5.     Any and all communications with the Southern Poverty Law Center
between October 1, 2016 and the present.
      6.     Documents sufficient to describe the organization of Your business
“Love Lives Here”.
      7.     Any and all documents regarding the property at 22 Lupfer Avenue in
Whitefish, Montana.
      8.     Any and all documents regarding the occupants and/or tenants of the
property at 22 Lupfer Avenue in Whitefish, Montana.


Notice: Although Defendant cannot promise you will not be called as a witness to
testify in this matter, if you complete and execute the accompanying Declaration of
Authenticity (or substantially similar declaration) and return it with your response,
you may reduce the likelihood of being called to authenticate the documents later.




                                         -7-
                             Attachment “A” to Subpoena
                                 9:17-cv-50-DLC-JCL
  Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 15 of 16




                     UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                          )
TANYA GERSH,                              )     Case No. 9:17-cv-50-DLC-JCL
                                          )
              Plaintiff,                  )
                                          )
       vs.                                )
                                          )
ANDREW ANGLIN,                            )
                                          )
              Defendant.                  )
                                          )

                      DECLARATION OF AUTHENTICITY
                      PURSUANT TO FED. R. EVID. 902(8)

      The undersigned does hereby declare:
      The documents produced by The Montana Human Rights Network, Inc. d/b/a
Love Lives Here, and attached hereto, are true and correct copies of documents
contained within the business records of The Montana Human Rights Network, Inc.
d/b/a Love Lives Here. Each of the referenced and attached documents:
      (a)    was prepared at or near the time of the occurrence of the matters set
forth by, or from information transmitted by, a person with knowledge of those
matters;
      (b)    was kept by The Montana Human Rights Network, Inc. d/b/a Love
Lives Here in the course of its regularly conducted business activity;
      (c)    are fully responsive to the subpoena duces tecum issued by Defendant
to The Montana Human Rights Network, Inc. d/b/a Love Lives Here in the above-
captioned matter, except to the extent to which any have been withheld as set forth
in a separate objection; and,
  Case 9:17-cv-00050-DLC-JCL Document 139-10 Filed 02/21/19 Page 16 of 16



       (d)   was prepared and kept as part of the regular practice of The Montana
Human Rights Network, Inc. d/b/a Love Lives Here’s regularly conducted business
activity.
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
foregoing is true and correct.
       Executed on this ____ day of _______________, 20__.




                                  For: The Montana Human Rights Network, Inc.
                                  d/b/a Love Lives Here

                                  Print Name: __________________________

                                  Title: ________________________________
